Citation Nr: 1501735	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-05 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from September 1960 to September 1963.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

1.  The Veteran's pes planus existed prior to service and did not worsen or increase in severity during service.  

2.  The Veteran's hearing loss disability did not have its onset during active service, was not caused by an event, injury, or disease in active service, and did not manifest within one year of separation from active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pes planus are not met.  38 U.S.C.A. §§ 1131, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2014).  

2.  The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters dated in December 2008, December 2010, May 2011, August 2011, and March 2014, to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the December 2008 letter mentioned above.  


Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, a buddy statement, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded VA medical examinations in February 2009 (feet) and November 2010 (hearing), which, as detailed below, included opinions that addressed the etiology of the Veteran's foot condition and hearing impairment.  The examiners' opinions were based upon review of the claims file and examination of the Veteran.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  


In addition, certain chronic diseases (e.g., sensorineural hearing loss (SNHL)) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2014), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2014).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

For purposes of 38 U.S.C.A. §§ 1110 and 1131 (West 2014), every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder. In that case section 1153 applies and the burden falls on the veteran to establish aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994). If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2014).  

The CAVC has noted that the implementing regulation for the forerunner of 38 U.S.C.A. § 1111 (West 2014), which was VA Regulation 1063 (1946), stated that the term "clear and unmistakable" means obvious or manifest.  Cotant, 17 Vet. App. at 127-128 (CAVC cited the definition set forth in Paragraph D of VA Regulation 1063).  The CAVC has stated that the word "unmistakable" means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable.  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing Webster's New World Dictionary 1461 (3rd Coll. ed. 1988); cf. Crippen v. Brown, 9 Vet. App. 412, 418 (1996) (stating that "clear and unmistakable error" means an error that is undebatable); Russell v. Principi, 3 Vet. App. 310 (1992) (en banc) ("The words 'clear and unmistakable error' are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed.").  

The Court has held that a corollary to the Secretary's definition of "disability" in 38 C.F.R. § 4.1 (2014) is that an increase in disability must consist of worsening of the enduring disability and not merely a temporary flare-up of symptoms associated with the condition causing the disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  The Court stated: "[e]vidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability.  Davis, 276 F.3d at 1345; see Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994) (Court held that 38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

	(CONTINUED ON NEXT PAGE)


Pes Planus

In this case, the Veteran's STRs include a September 1960 enlistment examination that noted that he had bilateral pes planus.  The Board accordingly finds that he had pes planus that existed prior to his entry into active service, as pes planus was noted at his entrance into service.  Having found that flat feet preexisted military service, the Board must determine whether the presumption of aggravation applies.  

A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  

Review of the STRs reflects that the Veteran was seen throughout his military service with complaints of painful feet.  At time of separation examination in August 1963, he gave a history of foot trouble.  The examiner noted that he had "symptomatic flat feet profile."  

Post service private and VA records dated from 2002 through the present day are available for review.  These records show that the Veteran was seen in October 2002 for left ankle and left big toe pain.  The diagnoses included bilateral, asymptomatic, pes planus, edema in the left foot, possible gout, and left synovitis.  

Upon VA examination of the feet in February 2009, it was noted that the examiner reviewed the claims file.  The Veteran gave a history of inservice painful feet due to his bilateral pes planus.  The Veteran stated that an insert was made for him during service, but he lost it in the years after service.  He had not seen a podiatrist for his foot complaints in the ensuing years after service, but he complained of pain across the arch of the foot with prolonged standing.  On physical examination, his gait was noted to be within normal limits.  He was able to stand on his toes and heels without difficulty.  There was a mild bilateral calcaneovalgus deformity bilaterally.  There was loss of transverse and longitudinal arches with mild bulging.  There was normal range of motion (ROM) of the toes and ankle.  There was no excess wear on either of the Veteran's shoes.  There was no pain on manipulation of the feet.  The diagnosis was bilateral pes planus.  The examiner opined that the condition was congenital and conformed with the diagnosis that was made at the time of induction into military service.  There was nothing in the history relating to an injury to explain further deterioration of the developmental disorder.  Therefore, the congenital preexisting condition was not permanently worsened by service beyond its natural progression.  

A fellow serviceman recalled in a June 2009 statement that the Veteran had foot problems during service for which he was profiled.  He recalled that there were days when the Veteran was not able to wear the military boots provided due to his complaints.  

Subsequently dated private and VA records dated through 2014 primarily reflect treatment for other conditions and not his feet.  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, competent evidence of a nexus between an in-service disease or injury and the current disability.  

The Veteran asserts that his pes planus was aggravated by his military service. Specifically, that the Veteran contends that his pes planus was aggravated by the marching and running associated with active military service.  However, to support a finding of aggravation, the evidence must not only show an increase in severity of the condition, but that the increase was not temporary but a permanent aggravation. The occurrence of symptoms, in the absence of an increase in the underlying severity does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306 (2014).  

Although the Veteran and his fellow serviceman are competent to observe an increase in the condition of his flat feet, the record is contrary to any finding that his pes planus underwent a permanent aggravation.  On the contrary, following a VA examination in February 2009, the VA examiner stated that, based upon the findings at that time, there was nothing in the history relating to an injury to explain further deterioration of the developmental disorder.  Therefore, the congenital preexisting condition was not permanently worsened by service beyond its natural progression.  Moreover, this conclusion is supported by the evidence of record. At the 2009 VA examination the Veteran reported that he had not been treated in the post service years for his foot problems. The medical evidence of record after service does not indicate any treatment or problems with the Veteran's feet. Given the evidence of record, the Board finds that the VA examiner's finding that the Veteran's pes planus was not worsened beyond the normal progression of the condition in service is the most probative evidence on the question of aggravation in service. 

Additionally, the Board notes that there is no competent evidence of record relating any current pes planus with active service. Thus, even if aggravation in service were shown, the Veteran has not established a nexus between any current disability and such aggravation. Gilbert (Daniel R.) v. Shinseki, 26 Vet.App. 48 (2012) (per curiam) (The presumption of soundness relates to the "in-service incurrence or aggravation" element necessary to establish service connection as distinct from the "nexus" element).

Accordingly, the evidence of record does not show that the Veteran's bilateral pes planus was incurred in or aggravated by military service or was related to military service.  As such, service connection for bilateral pes planus is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as there is no competent evidence of record that the Veteran's preexisting bilateral pes planus was permanently aggravated by military service, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.  

Bilateral Hearing Loss

The STRs are negative for report of, treatment for, or diagnosis of hearing loss.  His hearing was described as 15/15 in whispered voice testing at time of entrance and separation.  

Post service records include a medical statement by a private audiologist dated in August 2011 wherein he stated that he saw the Veteran in 2007 for a hearing test.  He noted that the Veteran was seen for screening only and that a diagnostic hearing evaluation was not accomplished.  

VA audiology examination in August 2008 noted that the Veteran reported a gradual decline of his hearing acuity over the last year.  He gave a history of inservice noise exposure from gunfire without hearing protection.  He also reported occupational exposure to noise in a steel mill and factory, as well as in construction and law enforcement.  He only wore hearing protection in his job in law enforcement.  He also reported some recreational noise exposure from target shooting.  Testing showed bilateral SNHL.  

Upon additional VA audiology examination in November 2010, the claims file was reviewed by the audiologist she noted that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
40
40
LEFT
40
40
45
40
40

Speech audiometry revealed speech recognition ability of 88 percent in each year noted.  The diagnosis was mild SNHL from 500-4000 Hertz, except at 2 kHz, where a moderate SNHL was observed.  The VA audiologist noted that the STRs did not include report of hearing loss and that the claims file up to that date also did not show such.  While SNHL was now shown, over 40 years after service, she opined that it was too remote from time of service to be considered service related.  

Subsequently dated records include a March 2014 statement by a hearing instrument specialist.  It was noted that the Veteran had bilateral SNHL and required a hearing aid.  A hearing test was included and showed bilateral SNHL.  

After a careful review of the pertinent evidence of record, the Board finds that the preponderance of the evidence is also against the claim for service connection for bilateral hearing loss.  

The earliest evidence of complaints or treatment for hearing loss disability is in 2007, more than 40 years after discharge from the Veteran's period of active service.  That time period is well beyond the presumptive period for establishing service connection for bilateral hearing loss as a chronic disease.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2014).  Furthermore, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober,230 F.3d 1330, 1333 (Fed.Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The Board recognized the Veteran's assertion that his bilateral hearing loss is related to his active service; however, the Board accords greater probative value to the November 2010 medical opinion and rationale provided by the VA examiner, as it was based on a thorough review of the Veteran's claims file, to include a review of the Veteran's service records, audiological evaluation, and the Veteran's assertions.  Importantly, the VA examiner provided clear medical reasoning and logic for the opinion specific to the facts of the Veteran's case and consistent with the evidence in the claims file.  Specifically, not only did the examiner discuss the fact that there were no audiological findings during service, but she also noted that it was over 40 years after service before SNHL was medically shown.  Thus, his hearing loss was too remote in time to be considered of service origin. It is noted that when determining the probative value of evidence, it is significant to consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  Considering the medical opinion of record, the Board finds that the probative medical opinion evidence as to whether the Veteran had bilateral hearing loss related to service weighs against that conclusion.  

The Board finds that the weight of the probative evidence shows that the Veteran's bilateral hearing loss first manifested many years after service and are not related to service or any incident therein.  The VA audiologist's 2010 opinion is the most probative evidence of record and it is against the claim.  As the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, supra.  


ORDER

Entitlement to service connection for bilateral pes planus is denied.  

Entitlement to service connection for bilateral hearing loss is denied.  




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


